OPINION of the Court, by
Ch. J. BoviE.
As this was a contest for land, under Conflicting land claims, in which the plaintiffs in error, who were complainants in the court below, succeeded in part, they were, according to the uniform practice of the country, as Well as the adjudications of this court, entitled to recover their costs ; and the court below erred in not decreeing accordingly.
The decree reversed with costs, and the cause remanded that a decree may be entered for the complainants in that court to recover their costs of the defendant.